UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          2/6/2020
 Elohim EPF USA, Inc.,

                                Plaintiff,
                                                             1:19-cv-02431 (AJN) (SDA)
                    -against-
                                                             ORDER
 162 D & Y Corp. et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

         The Telephone Conference scheduled for Monday, February 10, 2020 is adjourned until

Tuesday, February 11, 2020 at 11:30 a.m. As Defendants have failed to comply with the Court’s

January 29, 2020 Order to respond to Plaintiff’s Letter Motion (see ECF No. 77), Defendants are

warned that unless they show good cause for failure to comply (or if they fail to appear for the

scheduled conference), the Court shall compel written responses to the outstanding discovery

requests. The Court will address any sanctions separately.

SO ORDERED.

DATED:         New York, New York
               February 6, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
